                                                                              United States District Court
                                                                                Southern District of Texas
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS                               ENTERED
                               LAREDO DIVISION                                   August 14, 2019
                                                                                David J. Bradley, Clerk

UNITED STATES OF AMERICA                    §
                                            §
versus                                      §         Case No. 5:19−mj−01727
                                            §
Adrian Zavala                               §


                   ORDER OF DETENTION PENDING TRIAL


      Defendant filed a Response to Notice of Detention Hearing waiving the right to a
detention hearing pursuant to the Bail Reform Act, 18 U.S.C. § 3142(f). As such,
Defendant is ORDERED detained. Should additional evidence come to light, or
conditions become available that would materially affect this Court's ruling, Defendant
may request a hearing.
      Defendant is committed to the custody of the United States Marshal or his
designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or being held in custody
pending appeal. Defendant shall be afforded a reasonable opportunity for private
consultation with defense counsel. On order of a court of the United States or on
request of an attorney for the Government, the person in charge of the corrections

facility shall deliver the defendant to the United States Marshal for the purpose of an
appearance in connection with a court proceeding.


      Signed on the 14th of August 2019.
